PER CURIAM:
Tom Dale, appointed counsel for Eugene Govan in this direct criminal appeal, has moved to withdraw from further representation of Mr. Govan and prepared a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Mr. Govan’s conviction and sentence are AFFIRMED. Because the final judgment incorrectly listed the offense of conviction as 18 U.S.C. §§ 922(g)(1), 924(e)(4) — and because § 924 subsection (e)(4) does not exist — we VACATE and REMAND for the limited purpose of correcting this clerical error.